DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 16/465,439 in view of Arlton et al. The copending application discloses the specific missile of claims 6-20 but do not specifically disclose the launching arrangement, however Arlton et al. does. (see paragraphs below regarding the § 102 rejections). All the claimed elements were known in the prior art and one skilled in the art could have combined elements as claimed by known methods with no change in their respective functions, and the combination would have yielded the predictable results of providing an interception missile fired from and a protected aerial device as disclosed by Arlton et al. with the added benefit of protecting the interception missile, along with the aerial device for launching the interception missile, during storage.
This is a provisional nonstatutory double patenting rejection.
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information 
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Where the written description only implicitly or inherently sets forth the structure, materials, or acts corresponding to a means-plus-function, applicant must clarify the disclosure to explicitly state, with reference to the terms and phrases of the claim element, what structure, materials, or acts perform the function recited in the claim elements and equivalents thereof. (See MPEP 2181). Correction of the following is required: applicant must clarify the disclosure to explicitly state, with reference to the terms and phrases of the claim element, what structure, materials, or acts perform the means of a first means, means of a second means, flexible connection means, and means operating with pressurized air recited in the claim elements and equivalents thereof.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a missile comprising a net and weights, wherein the net and weights can be ejected from the missile either pneumatically or by a pyrotechnic propellant, does not reasonably provide enablement for the net being ejected by one manner and the weights being ejected by another manner or for the two to be ejected at different points of time.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. The Applicant’s specification supports the
The ejection “formed pneumatically or by a pyrotechnic propellant, for example” but does not provide any support for a second manner of ejection. According to the Applicant’s disclosure, the weights are attached to the capturing net and are therefore necessarily released by the same manner as the net. The assertion that these two connected components are deployed via a separate manner implies that each is distinct from the other. The pneumatic/pyrotechnic propellant releasing the capturing net necessarily results in the release of the weights since the weights are directly connected to the net. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a launching arrangement for the intended use of a missile but does not positively claim a missile. Later the claim(s) appear(s) to positively recite the missile.  It is therefore unclear whether applicant desires the claims to encompass the intended use of the launching arrangement or the launching arrangement in combination with the missile.  Appropriate clarification is required.
Claim 3 recites the limitations "the closing mechanism" and “the cover”.  There is insufficient antecedent basis for this limitation in the claim in that a closing mechanism and a cover have not been previously recited in the claims.
Claim 4 recites “at least one, in particular a plurality”, the claim language makes it unclear whether one, or a plurality is required.
Claim 5 recites the limitation "the electrically actuatable closing mechanism”.  There is insufficient antecedent basis for this limitation in the claim in that an electrically actuatable closing mechanism has not been previously recited in the claims.
Claim 7 recites the limitations "the time difference", “the ejection”, “the weights” and “the current airspeed”.  There is insufficient antecedent basis for this limitation in the claim in that a time difference, and ejection, weights and a current airspeed have not been previously recited in the claims.
Claim 8 recites the limitations "the net” and “the first means”.  There is insufficient antecedent basis for this limitation in the claim in that a net and a first means have not been previously recited in the claims.
Claim 9 recites the limitations "the weights”, “the longitudinal direction” and “the container”.  There is insufficient antecedent basis for this limitation in the claim in that weights and a container have not been previously recited in the claims.
Claim 10 recites the limitations "the net, “the weights”, and “the ejector receptacles”.  There is insufficient antecedent basis for this limitation in the claim in that a net, a weight and an ejector receptacle have not been previously recited in the claims.
Claim 11 recites the limitations "the replaceable unit” and “the net”.  There is insufficient antecedent basis for this limitation in the claim in that a replaceable unit and a net recited in the claims.
Claim 12 recites the limitations "the hollow space”, “the container”, “the net” and “the weights”.  There is insufficient antecedent basis for this limitation in the claim in that a hollow space, a container, a net and weights have not been previously recited in the claims.
Claim 13 recites the limitations "the container” and “the opening”.  There is insufficient antecedent basis for this limitation in the claim in that a container and an opening have not been previously recited in the claims.
Claim 14 recites the limitations "the net", “the container” and “the weights”.  There is insufficient antecedent basis for this limitation in the claim in that a net, a container and weights have not been previously recited in the claims.
Claim 16 recites the limitation, “a plurality, in particular more than three”; it is not clear if two spaced wings (i.e. a plurality) or if more than three spaced wings are required by the claim language.
Claim 17 recites the limitation "the flight direction".  There is insufficient antecedent basis for this limitation in the claim in that a flight directions has not been previously recited in the claims.
Claim 18 recites the limitation "the weights".  There is insufficient antecedent basis for this limitation in the claim in that weights have not been previously recited in the claims.
Claim 19 recites the limitations "the maximum airspeed".  There is insufficient antecedent basis for this limitation in the claim in that a maximum airspeed has not been previously recited in the claims.
Claim 19 recites the limitation, “is over 100 km/h, in particular over 200 km/h”; it is not clear whether airspeed over 100 km/h would satisfy the claim limitation or whether over 200 km/h is required by the claim language.
Claim 20 recites the limitations "the first means" and “the second means”.  There is insufficient antecedent basis for this limitation in the claim in that a first means and a second means have not been previously recited in the claims.
Claim limitation “means of a first means”, “means of a second means”, “the first means”, “flexible connections means” and “a means operating with pressurized air” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the function in the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Martorana et al. (US Patent 6,576,880). Martorana et al. discloses a launching arrangement for a  by shroud 12), wherein the missile (14) is or can be arranged within the launch container (22), characterised in that the missile (14) comprises a propeller drive (52) in a bow area of the missile.
With regards to claim 2.    (Currently amended) Launching arrangement according to claim 1 characterised in that the launch container (22) is fitted with a cover (12) closing the opening, wherein the launch container (22) and the cover (12) are connected to one another via an actuatable closing mechanism (col. 3, lines 41-48), wherein when the closing mechanism is actuated, the closing mechanism releases the cover (12) and the missile (14) can leave the launch container (22).
Claim Rejections - 35 USC § 102
Claim(s) 1-5, 16 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arlton et al. (US Patent Application Publication 2009/0314883).  Arlton et al. discloses a launching arrangement (10) for a missile (12), wherein the launching arrangement (10) comprises a launch container (22) with an opening (70), wherein the missile (12) is or can be arranged within the launch container (22), characterized in that the missile (12) comprises a propeller drive (66) in a bow area of the missile (12).
With regards to claim 2.   Launching arrangement according to claim 1 characterized in that the launch container (22) is fitted with a cover (44) closing the opening at (70), wherein the launch container (22) and the cover (44) are connected to one another via an actuatable closing mechanism (34), wherein when the closing mechanism (34) is actuated, the closing mechanism (34) releases the cover (44) and the missile (14) can leave the launch container (22).

With regards to claim 4.    Launching arrangement according to claim l, characterized in that the launch container (22) comprises at least one, in particular a plurality of guide elements (22), wherein the missile (14) is guided by the guide elements (22).
With regards to claim 5.   Launching arrangement according to claim l, characterized in that the launching arrangement (29) comprises a power supply, wherein the power supply feeds the electrically actuatable closing mechanism (par. 0042). 
With regards to claim 16.   Launching arrangement according to claim l, characterized in that the missile (14) comprises a plurality circumferentially spaced wings (66).
With regards to claim 17.   Launching arrangement according to claim l, characterized in that the propeller drive (66) is arranged in the flight direction in front of the center of gravity of the missile. (Fig. 7)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-15 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arlton et al. as applied to claim 1 above, and further in view of Banga et al. (US Patent 
With regards to claim 6.   A missile for intercepting alien drones comprises a net (see at least Fig. 4) and a parachute (Fig. 37), wherein a plurality of weights (par. 0066) are connected to the net (par. 0066 and 0069), wherein the net can be ejected from the missile (par. 0068), wherein the weights can be ejected from the missile (par. 0055), wherein the net can be ejected by means of a first means (par. 0056) and the weights can be ejected by means of a second means (par. 0055), wherein the weights and the net can be ejected from the missile at different points of time (par. 0064).
With regards to claim 7.   Launching arrangement claim 1, characterized in that the time difference between the ejection of the net and the weights can be selected depending on the current airspeed of the missile (par. 0054).
With regards to claim 8.   Launching arrangement according to claim l, characterized in that the net is arranged in a container, wherein the container forms a rear area of the missile, wherein the container with the net can be ejected by the first means (Fig. 16).
With regards to claim 9.   Launching arrangement according to claim l, characterized in that the weights are arranged in ejector receptacles, wherein the ejector receptacles are arranged in the longitudinal direction of the missile seen in front of the container. (Figs. 8 and 9)
With regards to claim 10. Launching arrangement according to claim l, characterized in that the missile comprises a replaceable unit, wherein the replaceable unit comprises the net, the weights and the ejector receptacles. (Fig. 2)
With regards to claim 11.   Launching arrangement according to claim l, characterized in that the replaceable unit comprises a fuselage part, wherein the fuselage part comprises a hollow space, 
With regards to claim 12. Launching arrangement according to claim l, characterized in that the hollow space adjoins the container, wherein the container comprises an opening, wherein the net is connected to the weights and/or a parachute via a flexible connection means and this connection means or the net are guided through the opening. (Fig. 1)
With regards to claim 13.   Launching arrangement according to claim l, characterized in that the internal diameter of the container is larger than the opening. (Fig. 1 and 2)
With regards to claim 14. Launching arrangement according to claim l, characterized in that the net in the form of a coiled rope is arranged in the container and thus forms a winding, wherein an end of the rope connected to the weights is found inside the winding and a free coil end is found on the outside of the winding. (par. 0059)
With regards to claim 15.   Launching arrangement according to claim l, characterized in that the missile has the form of a rocket. (see Figs)
With regards to claim 18.    Launching arrangement according to claim l, characterized in that the weights are arranged in the area of the center of gravity of the missile. (Fig. 3)
With regards to claim 20.   Launching arrangement according to claim l, characterized in that the first means and/or the second means are formed by at least one pyrotechnic propellant and/or a means operating with pressurized air. (par. 0055)
All the claimed elements were known in the prior art and one skilled in the art could have combined elements as claimed by known methods with no change in their respective functions, and the combination would have yielded the predictable results of providing the interdictions 
With regards to claim 19. Launching arrangement according to claim 1, characterized in that the maximum airspeed of the missile is over 100 km/h, in particular over 200 km/h. The references disclose the claimed invention except for the specific airspeed of the missile.  It would have been obvious to one having ordinary skill in the art before the effective filing date to make the missile have the specific maximum airspeed, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE CLEMENT whose telephone number is (571)272-6884.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHELLE CLEMENT/Primary Examiner, Art Unit 3641